Exhibit 10.34

 

Consulting Agreement 

Agreement by and between Christine Ichim (“Consultant”) , a natural person whose
address is at 12685 Campo Road, Spring Valley CA 91978 and Regen Biopharma, Inc.
(“Company”) , a Nevada corporation whose address is 4700 Spring Street, St 304,
La Mesa, California 91942.

It is agreed as follows:

1. INVENTIONS

Consultant agrees that she has been specifically hired by the Company to invent
the following:

  a) Cord Blood Small Molecule (“CBSM invention”)

 

  b) Cancer Small Molecule Ligand Binding (“CSMLB Invention”)

 

  c) Cancer Small Molecule Alpha helix Inhibitor (“CSMAI Invention”)

 

  d) Cancer Small Molecule using 170 Compound List (“CSM170 Invention”)

2. PATENT APPLICATIONS

Consultant agrees to file with the United States Patent and Trademark Office
provisional applications for patent and subsequent applications for patent for
all of the CBSM invention, the CSMLB Invention, the CSMAI Invention and the
CSM170 Invention

3. ASSIGNMENT

Consultant assigns to the Company 100% of her right, title, and interest in

  i) CBSM invention

 

  ii) CSMLB Invention

 

  iii) CSMAI Invention

 

  iv) CSM170 Invention

and patent applications filed for the above (as well as such rights in any
divisions, continuations in whole or part or substitute applications) to Company
.

Consultant authorizes the United States Patent and Trademark Office and the
equivalent authority of any nation to issue any Patents resulting from
applications for patent for any of the inventions which are the subject of this
Agreement to the Company. The right, title and interest is to be held and
enjoyed by the Company and the Company's successors and assigns as fully and
exclusively as it would have been held and enjoyed by Consultant had this
assignment not been made..

Consultant further agrees to: (a) cooperate with Company in the prosecution of
all applications for patent, provisional and nonprovisional, and foreign
counterparts; (b) execute, verify, acknowledge and deliver all such further
papers, including patent applications and instruments of transfer; and (c)
perform such other acts as Company lawfully may request to obtain or maintain
the Patent for the inventions in any and all countries.

4. CONSIDERATION

  v) As consideration for the invention, patent prosecution and assignment of
all right, title and interest to CBSM invention Consultant shall be issued One
Hundred Thousand Common Shares of the Company and Three Thousand Dollars, such
shares to be issued and dollars to be paid upon the filing with the United
States patent and Trademark Office of a provisional applications for patent for
the CBSM Invention

 

  vi) As consideration for the invention, patent prosecution and assignment of
all right, title and interest to CSMLB invention Consultant shall be issued One
Hundred Thousand Common Shares of the Company and Three Thousand Dollars, such
shares to be issued and dollars to be paid upon the filing with the United
States patent and Trademark Office of a provisional applications for patent for
the CSMLB Invention

 

  vii) As consideration for the invention, patent prosecution and assignment of
all right, title and interest to CSMAI invention Consultant shall be issued One
Hundred Thousand Common Shares of the Company and Three Thousand Dollars, such
shares to be issued and dollars to be paid upon the filing with the United
States patent and Trademark Office of a provisional applications for patent for
the CSMAI Invention

 

  viii) As consideration for the invention, patent prosecution and assignment of
all right, title and interest to CSM170 invention Consultant shall be issued One
Hundred Thousand Common Shares of the Company and Three Thousand Dollars, such
shares to be issued and dollars to be paid upon the filing with the United
States patent and Trademark Office of a provisional applications for patent for
the CSM170 Invention   v.) Consultant shall be entitled to royalties during the
term of any patent granted for the CBSM invention, CSMLB invention ,CSMAI
invention and CSM170 invention of 5% of Net Sales made by the Company of the
CBSM invention, CSMLB invention ,CSMAI invention and CSM170 invention. Net
Sales" means the monetary consideration actually received by Company for the
transfer of the invention less any of the following items

(a) outbound shipping, storage, packing and insurance expenses;

(b) distributor discounts;

(c) allowance for doubtful accounts or uncollectible accounts receivable;

(d) amounts repaid or credited as a result of rejections, defects, or returns

(e) sales and other excise taxes (excluding VAT), tariffs, export license fees
and duties paid to a governmental entity

(f) sales commissions.

5. RESTRICTED SECURITIES ACKNOWLEDGEMENT

Consultant acknowledges that any securities issued pursuant to this Agreement
shall not be registered pursuant to the Securities Act of 1933 shall constitute
“restricted securities” as that term is defined in Rule 144 promulgated under
the Securities Act of 1933, and shall contain the following restrictive legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED,
SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER
THE ACT OR SUCH LAWS AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED
TRANSFER IS EXEMPT FROM THE ACT OR SUCH LAWS.”

6. SPECIFIC PERFORMANCE

Any breach of this Agreement may result in irreparable damage to Company for
which Company will not have an adequate remedy at law. Accordingly, in addition
to any other remedies and damages available, Consultant acknowledges and agrees
that Company may immediately seek enforcement of this Agreement by means of
specific performance or injunction, without any requirement to post a bond or
other security.

7. EXECUTION

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same Agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

8. ENTIRE AGREEMENT

This Agreement constitutes a final written expression of all the terms of the
Agreement between the parties regarding the subject matter hereof, are a
complete and exclusive statement of those terms, and supersedes all prior and
contemporaneous Agreements, understandings, and representations between the
parties.

9. SEVERABILITY

If any provision of this Agreement is held to be invalid or unenforceable in any
respect, the validity and enforceability of the remaining terms and provisions
of this Agreement shall not in any way be affected or impaired thereby and the
parties will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefore, and upon so agreeing, shall incorporate such
substitute provision in this Agreement.

10. GOVERNING LAW, VENUE, WAIVER OF JURY TRIAL

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of California, without regard
to the principles of conflicts of law thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
California for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or inconvenient
venue for such proceeding. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above. 

Company  

By: /s/ David R. Koos    David R. Koos   Chairman & CEO   Regen Biopharma, Inc. 

  

Consultant 

By: /s/ Christine Ichim    Christine Ichim, PhD

 